Allowable Subject Matter
Claims 11 – 20, 22 – 25, and 27 – 31 are allowed.
The following is an Examiner’s Statement of Reason’s for Allowance:
Independent claims 11 and 22 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 11 as the representative claim.
The method of claim 11 is directed to a communication establishment procedure between Real-Time Communication (RTC) clients. The method specifically requires receiving a communication establishment request from a first client, converting the request based upon media parameters and connection parameters found in the request, sending the converted request to a second client and to the first client, receiving a response from the second client, converting the response from the second client, and sending it to the first client while and to the second client.
Claim 11 recites a novel method of establishing communications between RTC devices which specifically requires receiving a first request from a first RTC client to establish a communication connection with a second RTC client, wherein the first request contains at least one of media-specific data and media parameters for the first RTC client and parameters of the communication connection and converting the first request based on the media-specific data and/or media parameters of the second RTC client and based on the parameters for the communication session to generate and adapted first request. Claim is 11 is allowed as the prior art fails to teach, suggest, or disclose these specific limitations within the same embodiment and the prior art is therefore silent in teaching these features.
Bangalore et al. (US 2013/0290550 A1), hereinafter “Bangalore”, teaches negotiating media capabilities between clients of two distinct protocols (Bangalore Paragraphs [0013 – 0016]), wherein the capability negotiation involves receiving a SETUP request by a first endpoint, converting the SETUP request to an INVITE message to be sent to the second endpoint, receiving a response from the second endpoint, and converting the response to be sent to the first endpoint (Bangalore Paragraphs [0016 – 0018] and [0025 – 0027]). Where Bangalore teaches the SETUP message comprises media capabilities sets and generating the INVITE message based upon the media capabilities sets (Bangalore Paragraphs [0025 – 0027]), Bangalore fails, however, to teach receiving a first request from a first RTC client to establish a communication connection with a second RTC client, wherein the first request contains at least one of media-specific data and media parameters for the first RTC client and parameters of the communication connection and converting the first request based on the media-specific data and/or media parameters of the second RTC client and based on the parameters for the communication session to generate and adapted first request.
Shen et al. (US 2004/0202295 A1), hereinafter “Shen”, teaches recording and analyzing media streams between two endpoint devices (Shen Paragraphs [0021 – 0022]), and of establishing sessions between the two devices using Session Initiation Protocol (SIP) wherein sessions are established by receiving an SIP invite message, adapting a connection parameter of the SIP invite message to transmit the adapted SIP invite message to a second party, receiving a response from the second party which is then adapted and sent to the original party (Shen Paragraphs [0085 – 0091]). Where Shen teaches exchanging connection parameters using the adapted messages (Shen Paragraph [0095]), Shen fails to teach receiving a first request from a first RTC client to establish a communication connection with a second RTC client, wherein the first request contains at least one of media-specific data and media parameters for the first RTC client and parameters of the communication connection and converting the first request based on the media-specific data and/or media parameters of the second RTC client and based on the parameters for the communication session to generate and adapted first request.
Kafle et al. (US 2014/0347433 A1), hereinafter “Kafle”, teaches establishing a Wi-Fi connection between a source and a sink device utilizing the exchanging of Wi-Fi connection parameters (Kafle Paragraphs [0035 – 0036]). Where Kafle teaches using the Wi-Fi connection parameters exchanged between the devices to establish the connection (Kafle Paragraphs [0080 – 0081]), Kafle fails to teach 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/               Examiner, Art Unit 2459            

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459